      Case 2:18-mj-00152-EFB Document 239 Filed 12/02/19 Page 1 of 2


 1   HEATHER E. WILLIAMS, State Bar #122664
     Federal Defender
 2   BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
 3   RACHELLE BARBOUR, #185395
     Assistant Federal Defender
 4   OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
 5   Sacramento, CA 95814
     Tel: 916-498-5700/Fax 916-498-5710
 6   rachelle.barbour@fd.org
 7   Attorneys for Defendant
     OMAR ABDULSATTAR AMEEN
 8
 9                          UNITED STATES DISTRICT COURT
10                         EASTERN DISTRICT OF CALIFORNIA
11
12
                                                Case No. 2:18-mj-152 EFB
13   IN THE MATTER OF THE
     EXTRADITION OF OMAR
14   ABDULSATTAR AMEEN TO THE                   Hearing Date: December 4, 2019
     REPUBLIC OF IRAQ,                          Judge: Hon. Edmund F. Brennan
15   ______________________________/
16
17
18
19                                EXHIBIT 125 (Redacted)
20
21
22
23
24
25
26
27
28
Case 2:18-mj-00152-EFB Document 239 Filed 12/02/19 Page 2 of 2
